
	
		II
		112th CONGRESS
		2d Session
		S. 3207
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  relief in civil actions for violations of the protections on credit extended to
		  members of the Armed Forces and their dependents.
	
	
		1.Relief in civil actions for
			 violations of protections on consumer credit extended to members of the Armed
			 Forces and their dependents
			(a)In
			 generalSection 987(f) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(5)Civil
				liability
						(A)In
				generalA person who violates this section with respect to any
				person is civilly liable to such person for—
							(i)any actual damage
				sustained as a result, but not less than $500 for each violation;
							(ii)appropriate
				punitive damages;
							(iii)appropriate
				equitable or declaratory relief;
							(iv)any other relief
				provided by law;
							(v)in any successful
				action to enforce the foregoing liability, the costs of the action, together
				with reasonable attorney fees as determined by the court; and
							(vi)in any
				successful action by a defendant under this section, if the court finds the
				action was brought in bad faith and for the purpose of harassment, attorney
				fees of the defendant as determined by the court to be reasonable in relation
				to the work expended and costs incurred.
							(B)DefensesA
				person may not be held liable for civil liability under this paragraph if the
				person shows by a preponderance of evidence that the violation was not
				intentional and resulted from a bona fide error notwithstanding the maintenance
				of procedures reasonably adapted to avoid any such error. Examples of a bona
				fide error include clerical, calculation, computer malfunction and programming,
				and printing errors, except that an error of legal judgment with respect to a
				person’s obligations under this section is not a bona fide error.
						(C)Jurisdiction
				and venue; limitationAn action for civil liability under this
				paragraph may be brought in any appropriate United States district court,
				without regard to the amount in controversy, or in any other court of competent
				jurisdiction, not later than the earlier of—
							(i)two years after
				the date of discovery by the plaintiff of the violation that is the basis for
				such liability; or
							(ii)five years after
				the date on which the violation that is the basis for such liability
				occurs.
							.
			(b)Effective
			 dateThe amendment made by this section and shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to consumer
			 credit extended on or after that date.
			
